


Exhibit 10.3

 

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

(Edward Murphy)

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), originally made as of June 29, 2006, is
hereby amended and restated dated December 30, 2008 and effective January 1,
2009 by and between Edward Murphy (“Officer”), and National Mentor
Holdings, Inc., a Delaware corporation (“Employer”).

 

WHEREAS, an Agreement and Plan of Merger dated March 22, 2006 (the “Merger
Agreement”) was entered into by and among NMH Holdings, LLC, a Delaware limited
liability company (“Parent”), NMH Mergersub, Inc. a Delaware Corporation wholly
owned by Parent, and National Mentor Holdings Inc., a Delaware corporation,
pursuant to which the Employer became a wholly owned subsidiary of Parent (the
“Transaction”);

 

WHEREAS, Officer continued to be employed by the Employer following the Closing
(as defined in the Merger Agreement) and Officer and Employer entered into this
Agreement embodying the terms of Officer’s employment;

 

WHEREAS, the parties hereto have agreed that it is mutually beneficial to amend
and restate the Agreement effective January 1, 2009 to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”);

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in this Agreement, the parties agree as follows:

 

STATEMENT OF AGREEMENT

 


1.             EMPLOYMENT.  EMPLOYER AGREES TO EMPLOY OFFICER, AND OFFICER
ACCEPTS SUCH EMPLOYMENT IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, FOR AN
INITIAL TERM OF THREE YEARS COMMENCING ON THE CLOSING AND, UNLESS TERMINATED
EARLIER IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, ENDING ON THE THIRD
ANNIVERSARY OF THE CLOSING.  AFTER THE INITIAL TERM HAS EXPIRED, THIS AGREEMENT
WILL RENEW AUTOMATICALLY ON THE ANNIVERSARY DATE OF EACH YEAR FOR A ONE YEAR
TERM.  IF EITHER PARTY DESIRES NOT TO RENEW THE AGREEMENT, THEY MUST PROVIDE THE
OTHER PARTY WITH WRITTEN NOTICE OF THEIR INTENT NOT TO RENEW THE AGREEMENT AT
LEAST SIXTY (60) DAYS PRIOR TO THE NEXT ANNIVERSARY DATE.


 


2.             POSITION AND DUTIES OF OFFICER.  OFFICER WILL SERVE AS PRESIDENT
AND CHIEF EXECUTIVE OFFICER OF EMPLOYER.  OFFICER AGREES TO SERVE IN SUCH
POSITION, OR IN SUCH OTHER POSITIONS OF A SIMILAR STATUS OR LEVEL AS EMPLOYER
DETERMINES FROM TIME TO TIME, AND TO PERFORM THE COMMENSURATE DUTIES THAT
EMPLOYER MAY ASSIGN FROM TIME TO TIME TO OFFICER UNTIL THE EXPIRATION OF THE
TERM OR SUCH TIME AS OFFICER’S EMPLOYMENT WITH EMPLOYER IS TERMINATED PURSUANT
TO THIS AGREEMENT.

 

--------------------------------------------------------------------------------


 


3.                                       TIME DEVOTED AND LOCATION OF OFFICER.


 


(A)           SUBJECT TO SECTION 3(C), OFFICER WILL DEVOTE HIS FULL BUSINESS
TIME AND ENERGY TO THE BUSINESS AFFAIRS AND INTERESTS OF EMPLOYER, AND WILL USE
HIS REASONABLE BEST EFFORTS AND ABILITIES TO PROMOTE EMPLOYER’S INTERESTS. 
OFFICER AGREES THAT HE WILL DILIGENTLY ENDEAVOR TO PERFORM SERVICES CONTEMPLATED
BY THIS AGREEMENT IN A MANNER CONSISTENT WITH HIS POSITION AND IN ACCORDANCE
WITH THE POLICIES ESTABLISHED BY THE EMPLOYER AND PROVIDED TO OFFICER FROM TIME
TO TIME.


 


(B)           OFFICER’S PRIMARY BUSINESS OFFICE AND NORMAL PLACE OF WORK WILL BE
LOCATED IN BOSTON, MASSACHUSETTS.


 


(C)           OFFICER MAY SERVE AS AN OFFICER, DIRECTOR, AGENT OR EMPLOYEE OF
ANY DIRECT OR INDIRECT SUBSIDIARY OR OTHER AFFILIATE OF EMPLOYER, BUT MAY NOT
SERVE AS AN OFFICER, DIRECTOR, AGENT OR EMPLOYEE OF ANY OTHER BUSINESS
ENTERPRISE WITHOUT THE WRITTEN APPROVAL OF EMPLOYER’S BOARD OF DIRECTORS (THE
“BOARD”); PROVIDED, THAT OFFICER MAY SERVE IN ANY CAPACITY WITH ANY CIVIC,
EDUCATIONAL OR CHARITABLE ORGANIZATION, OR ANY GOVERNMENTAL ENTITY OR TRADE
ASSOCIATION, WITHOUT SEEKING OR OBTAINING SUCH WRITTEN APPROVAL OF THE BOARD, IF
SUCH ACTIVITIES AND SERVICES DO NOT MATERIALLY INTERFERE OR CONFLICT WITH THE
PERFORMANCE OF OFFICER’S DUTIES UNDER THIS AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, NOTHING CONTAINED HEREIN SHALL PROHIBIT OFFICER FROM CONTINUING AS
TRUSTEE OF THE MASSACHUSETTS HEALTH AND WELFARE TRUST.


 


4.                                       COMPENSATION.


 


(A)           BASE SALARY.  EMPLOYER WILL PAY OFFICER A BASE SALARY IN THE
AMOUNT OF $350,000 PER YEAR (THE “BASE SALARY”), WHICH AMOUNT WILL BE PAID IN
ACCORDANCE WITH EMPLOYER’S NORMAL PAYROLL SCHEDULE LESS APPROPRIATE WITHHOLDINGS
FOR FEDERAL AND STATE TAXES AND OTHER DEDUCTIONS AUTHORIZED BY OFFICER.  SUCH
SALARY WILL BE SUBJECT TO REVIEW AND ADJUSTMENT BY EMPLOYER FROM TIME TO TIME.


 


(B)           BONUSES.  EMPLOYER SHALL ESTABLISH A BONUS PLAN FOR EACH FISCAL
YEAR (THE “PLAN”) PURSUANT TO WHICH OFFICER WILL BE ELIGIBLE TO RECEIVE AN
ANNUAL BONUS (THE “BONUS”).  THE BOARD OR THE COMPENSATION COMMITTEE OF THE
BOARD WILL ADMINISTER THE PLAN AND ESTABLISH PERFORMANCE OBJECTIVES FOR EACH
YEAR IN CONSULTATION WITH OFFICER.  IN THE EVENT THAT EMPLOYER ACHIEVES TARGET
BASED ON ACTUAL PERFORMANCE, OFFICER SHALL BE ENTITLED TO RECEIVE A BONUS IN AN
AMOUNT EQUAL TO NO LESS THAN OFFICER’S BASE SALARY.  THE BONUS SHALL BE PAID TO
THE OFFICER IN A SINGLE LUMP SUM ON OR BEFORE THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE END OF THE APPLICABLE FISCAL YEAR OF THE EMPLOYER IN WHICH THE
BONUS IS EARNED.


 


(C)           BENEFITS.  OFFICER WILL BE ELIGIBLE TO PARTICIPATE IN ALL BENEFIT
PLANS TO THE SAME EXTENT AS THEY ARE MADE AVAILABLE TO OTHER SENIOR OFFICERS OF
EMPLOYER.  OFFICER WILL RECEIVE SEPARATE INFORMATION DETAILING THE TERMS OF THE
BENEFIT PLANS AND THE TERMS OF SUCH PLANS WILL CONTROL.  OFFICER ALSO WILL BE
ELIGIBLE TO PARTICIPATE IN ANY ANNUAL INCENTIVE PLAN APPLICABLE TO OFFICER BY
ITS TERMS.


 


5.                                       EXPENSES.  DURING THE TERM OF THIS
AGREEMENT, EMPLOYER WILL REIMBURSE OFFICER PROMPTLY FOR ALL REASONABLE TRAVEL,
ENTERTAINMENT, PARKING, BUSINESS MEETINGS AND SIMILAR EXPENDITURES IN PURSUANCE
AND FURTHERANCE OF EMPLOYER’S BUSINESS UPON RECEIPT OF REASONABLY

 

2

--------------------------------------------------------------------------------


 


SUPPORTING DOCUMENTATION AS REQUIRED BY EMPLOYER’S POLICIES APPLICABLE TO ITS
OFFICERS AND EMPLOYEES GENERALLY.  FOR ALL PURPOSES OF THIS AGREEMENT,
(INCLUDING WITHOUT LIMITATION UNDER THIS SECTION 5, SECTION 6(B)(III) OR
SECTION 6(C)(III)), ANY EXPENSE REIMBURSEMENTS MADE (OR ANY IN-KIND BENEFITS
PROVIDED) TO OFFICER IN ANY ONE CALENDAR YEAR SHALL NOT AFFECT THE AMOUNT THAT
MAY BE REIMBURSED IN ANY OTHER CALENDAR YEAR AND A REIMBURSEMENT OR IN-KIND
BENEFIT (OR RIGHT THERETO) MAY NOT BE EXCHANGED OR LIQUIDATED FOR ANOTHER
BENEFIT OR PAYMENT.  ANY REIMBURSEMENT SUBJECT TO SECTION 409A OF THE CODE AND
THE RULES AND REGULATIONS THEREUNDER, SHALL BE MADE NO LATER THAN THE END OF THE
CALENDAR YEAR FOLLOWING THE CALENDAR YEAR IN WHICH OFFICER INCURS SUCH EXPENSE.


 


6.                                       TERMINATION.


 


(A)           TERMINATION DUE TO RESIGNATION WITHOUT GOOD REASON, TERMINATION
WITH CAUSE, OR NON-RENEWAL OF AGREEMENT BY OFFICER.  EXCEPT AS OTHERWISE SET
FORTH IN THIS AGREEMENT, THIS AGREEMENT, OFFICER’S EMPLOYMENT, AND OFFICER’S
RIGHTS TO RECEIVE COMPENSATION AND BENEFITS FROM EMPLOYER, WILL TERMINATE UPON
THE OCCURRENCE OF ANY OF THE FOLLOWING EVENTS: (I) THE EFFECTIVE DATE OF
OFFICER’S RESIGNATION WITHOUT “GOOD REASON” (AS DEFINED IN SECTION 6(C) BELOW);
(II) TERMINATION FOR “CAUSE” AT THE DISCRETION OF EMPLOYER UNDER ANY OF THE
FOLLOWING CIRCUMSTANCES: (A) THE COMMISSION BY THE OFFICER OF AN ACT OF FRAUD OR
EMBEZZLEMENT, (B) THE INDICTMENT OR CONVICTION OF THE OFFICER FOR (X) A FELONY
OR (Y) A CRIME INVOLVING MORAL TURPITUDE OR A PLEA BY OFFICER OF GUILTY OR NOLO
CONTENDERE INVOLVING SUCH A CRIME (TO THE EXTENT SUCH CRIME RESULTS IN AN
ADVERSE EFFECT ON THE BUSINESS OR REPUTATION OF EMPLOYER), (C) THE WILLFUL
MISCONDUCT BY THE OFFICER IN THE PERFORMANCE OF OFFICER’S DUTIES, INCLUDING ANY
WILLFUL MISREPRESENTATION OR WILLFUL CONCEALMENT BY OFFICER ON ANY REPORT
SUBMITTED TO EMPLOYER (OR ANY OF ITS SECURITYHOLDERS OR SUBSIDIARIES) THAT IS
OTHER THAN DE MINIMIS, (D) THE VIOLATION BY OFFICER OF A WRITTEN EMPLOYER POLICY
REGARDING SUBSTANCE ABUSE, SEXUAL HARASSMENT, DISCRIMINATION OR ANY OTHER
MATERIAL WRITTEN POLICY OF EMPLOYER REGARDING EMPLOYMENT, (E) THE WILLFUL
FAILURE OF THE OFFICER TO RENDER SERVICES TO EMPLOYER OR ANY OF ITS SUBSIDIARIES
IN ACCORDANCE WITH OFFICER’S EMPLOYMENT WHICH FAILURE AMOUNTS TO A MATERIAL
NEGLECT OF THE OFFICER’S DUTIES TO EMPLOYER OR ANY OF ITS SUBSIDIARIES, (F) THE
FAILURE OF THE OFFICER TO COMPLY WITH REASONABLE DIRECTIVES OF THE BOARD
CONSISTENT WITH THE OFFICER’S DUTIES OR (G) THE MATERIAL BREACH BY OFFICER OF
ANY OF THE PROVISIONS OF ANY AGREEMENT BETWEEN OFFICER, ON THE ONE HAND, AND
EMPLOYER OR A SECURITYHOLDER OR AN AFFILIATE OF EMPLOYER, ON THE OTHER HAND.
NOTWITHSTANDING THE FOREGOING, WITH RESPECT TO CLAUSES (C), (D), (E), (F) AND
(G) ABOVE, OFFICER’S TERMINATION OF EMPLOYMENT WITH EMPLOYER SHALL NOT BE DEEMED
TO HAVE BEEN TERMINATED FOR CAUSE UNLESS AND UNTIL (X) OFFICER HAS BEEN PROVIDED
WRITTEN NOTICE OF EMPLOYER’S INTENTION TO TERMINATE HIS EMPLOYMENT FOR CAUSE AND
THE SPECIFIC FACTS RELIED ON, (Y) OFFICER HAS BEEN PROVIDED TEN (10) BUSINESS
DAYS FROM THE RECEIPT OF SUCH NOTICE TO CURE ANY SUCH CONDUCT OR OMISSION GIVING
RISE TO A TERMINATION FOR CAUSE, AND (Z) OFFICER DOES NOT CURE ANY SUCH CONDUCT
OR OMISSION WITHIN SUCH TEN-DAY PERIOD; OR (III) THE EXPIRATION OF THE TERM OF
THE AGREEMENT, IF OFFICER NOTIFIES EMPLOYER OF HIS NON-RENEWAL OF THE TERM OF
THE AGREEMENT (OR AN EXTENSION THEREOF) PURSUANT TO THE PROCEDURES SET FORTH IN
SECTION 1 HEREOF.


 

Officer may resign his employment without “good reason” at any time by giving
thirty (30) days written notice of resignation to Employer.

 

3

--------------------------------------------------------------------------------


 

If Officer is terminated pursuant to this Section 6(a), Employer’s only
remaining financial obligation to Officer under this Agreement will be to pay
any earned but unpaid base salary, any earned but unpaid bonus for any completed
full year prior to the year of such termination and accrued but unpaid vacation
and reimbursable travel and entertainment expenses through the date of Officer’s
termination (collectively, “Accrued Obligations”).  Any Accrued Obligations
attributable to earned but unpaid bonus shall be paid to the Officer in a single
lump sum no later than the 15th day of the third month following the end of the
fiscal year in which the bonus is earned, and any other Accrued Obligations
under this Section 6(a) shall be paid to the Officer no later than 90 days
following his Separation from Service from the Employer.

 


(B)           TERMINATION WITHOUT CAUSE OR NON-RENEWAL OF AGREEMENT BY
EMPLOYER.  EMPLOYER MAY TERMINATE THIS AGREEMENT WITHOUT “CAUSE” (AS DEFINED IN
SECTION 6(A)(II) ABOVE) AT ANY TIME BY GIVING THIRTY (30) DAYS PRIOR WRITTEN
NOTICE TO OFFICER.  IF EMPLOYER TERMINATES THIS AGREEMENT WITHOUT “CAUSE”,
EMPLOYER MAY DIRECT OFFICER TO CEASE PROVIDING SERVICES IMMEDIATELY.  IN
ADDITION, EMPLOYER MAY NOTIFY OFFICER OF EMPLOYER’S NON-RENEWAL OF THE TERM OF
THE AGREEMENT (OR AN EXTENSION THEREOF) PURSUANT TO THE PROCEDURES SET FORTH IN
SECTION 1 HEREOF, IN WHICH CASE THE AGREEMENT AND OFFICER’S EMPLOYMENT HEREUNDER
WILL CEASE AS OF THE EXPIRATION OF THE TERM OF THE AGREEMENT.  IF EMPLOYER
TERMINATES THIS AGREEMENT WITHOUT “CAUSE”, OR NOTIFIES OFFICER OF NON-RENEWAL
PURSUANT TO SECTION 1 HEREOF, EMPLOYER SHALL:

 

4

--------------------------------------------------------------------------------


 


(I)            WITH RESPECT TO THE ACCRUED OBLIGATIONS, PAY ANY EARNED BUT
UNPAID BONUS TO THE OFFICER IN A SINGLE LUMP SUM NO LATER THAN THE 15TH DAY OF
THE THIRD MONTH FOLLOWING THE END OF THE FISCAL YEAR IN WHICH SUCH BONUS IS
EARNED, AND PAY ALL OTHER ACCRUED OBLIGATIONS TO THE OFFICER NO LATER THAN  90
DAYS FOLLOWING HIS SEPARATION FROM SERVICE FROM THE EMPLOYER;


 


(II)           CONTINUE TO PAY OFFICER THE BASE SALARY IN EFFECT AT THE TIME OF
HIS SEPARATION FROM SERVICE, IN ACCORDANCE WITH THE EMPLOYER’S CUSTOMARY PAYROLL
PRACTICES, FOR A PERIOD OF TWO YEARS.  SUCH PAYMENTS SHALL BEGIN ON THE PAYROLL
DATE NEXT FOLLOWING THE OFFICER’S SEPARATION FROM SERVICE;


 


(III)          FOR THE TWO-YEAR PERIOD IMMEDIATELY FOLLOWING OFFICER’S
SEPARATION FROM SERVICE, PERMIT THE OFFICER TO ELECT TO PARTICIPATE, SUBJECT TO
OFFICER’S CONTINUED PAYMENT TO THE EMPLOYER OF THE “ACTIVE EMPLOYEE” PORTION OF
THE PLAN PREMIUMS DURING SUCH PERIOD, IN ANY EMPLOYEE BENEFIT PLANS(S) (OTHER
THAN ANY INCENTIVE OR BONUS PLANS) MAINTAINED BY THE EMPLOYER FROM TIME TO TIME
FOR THE EMPLOYER’S SIMILARLY SITUATED ACTIVE EMPLOYEES, PROVIDED THAT
(A) OFFICER WAS PARTICIPATING IN SUCH PLANS AT THE TIME OF HIS SEPARATION FROM
SERVICE, (B) SUCH PLAN(S) PERMIT CONTINUED PARTICIPATION BY TERMINATED EMPLOYEES
AND (C) WITH RESPECT TO ANY SUCH PLAN SUBJECT TO THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1986 (“COBRA”), SUCH COVERAGE IS CO-EXTENSIVE WITH COBRA
AND OFFICER MAKES A VALID ELECTION OF CONTINUATION COVERAGE UNDER COBRA.


 


(IV)          ON OR BEFORE THE LAST DAY OF EACH OF THE TWO FULL CALENDAR YEARS
FOLLOWING THE DATE OF THE OFFICER’S SEPARATION FROM SERVICE, PAY OFFICER AN
AMOUNT EQUAL TO OFFICER’S TARGET ANNUAL BONUS FOR THE YEAR IN WHICH SUCH
TERMINATION OCCURS; AND


 


(V)           PAY OFFICER A PRO RATA BONUS FOR THE YEAR IN WHICH SUCH
TERMINATION OCCURS BASED ON EMPLOYER’S ACTUAL PERFORMANCE AS OF THE DATE OF
TERMINATION, SUCH BONUS TO BE PAID IN A SINGLE LUMP SUM NO LATER THAN THE
15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE FISCAL YEAR IN WHICH THE
OFFICER’S SEPARATION FROM SERVICE OCCURS, PROVIDED, HOWEVER THAT NO SUCH PRO
RATA BONUS WILL BE PAID IF THE OFFICER’S TERMINATION OCCURS IN THE FIRST SIX
MONTHS OF SUCH FISCAL YEAR.


 


NO OTHER BENEFITS OR COMPENSATION WILL BE PAID OR PROVIDED TO OFFICER IF HE IS
TERMINATED PURSUANT TO THIS SECTION 6(B) UNLESS OTHERWISE PROVIDED FOR IN THE
TERMS OF THE APPLICABLE PLAN OR AGREEMENT.


 


(C)                                  TERMINATION BY OFFICER FOR GOOD REASON. 
OFFICER MAY TERMINATE THIS AGREEMENT, AND HIS EMPLOYMENT WITH EMPLOYER, FOR
“GOOD REASON” UPON THE OCCURRENCE OF ANY OF THE FOLLOWING: (I) A CHANGE BY
EMPLOYER IN OFFICER’S TITLE, DUTIES AND RESPONSIBILITIES WHICH IS MATERIALLY
INCONSISTENT WITH OFFICER’S POSITION IN EMPLOYER, (II) A MATERIAL REDUCTION IN
OFFICER’S ANNUAL BASE SALARY OR ANNUAL BONUS OPPORTUNITY, PROVIDED THAT ANY
REDUCTION OF UP TO TEN PERCENT (10%) OF OFFICER’S SALARY OR BONUS OPPORTUNITY
(IN EFFECT ON JUNE 29, 2006) THAT IS PART OF A PLAN TO REDUCE COMPENSATION OF
COMPARABLY SITUATED EMPLOYEES OF EMPLOYER GENERALLY SHALL NOT BE CONSIDERED A
“MATERIAL REDUCTION IN OFFICER’S ANNUAL BASE SALARY OR ANNUAL BONUS OPPORTUNITY”
HEREUNDER, (III) A MATERIAL BREACH BY EMPLOYER OF THIS AGREEMENT, OR (IV) THE
RELOCATION OF THE

 

5

--------------------------------------------------------------------------------


 


OFFICER’S PRINCIPAL PLACE OF WORK FROM ITS CURRENT LOCATION TO A LOCATION THAT
IS BEYOND A 50-MILE RADIUS OF SUCH CURRENT LOCATION.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THE FOREGOING, OFFICER SHALL ONLY HAVE “GOOD REASON” TO
TERMINATE EMPLOYMENT IF OFFICER GIVES NOTICE, IN WRITING, TO THE EMPLOYER OF THE
ACT OR OMISSION WHICH IS ALLEGED TO CONSTITUTE “GOOD REASON” WITHIN 90 DAYS OF
THE INITIAL OCCURRENCE THEREOF, AND EMPLOYER FAILS TO REMEDY SUCH ACT OR
OMISSION WITHIN THIRTY (30) DAYS FOLLOWING EMPLOYER’S RECEIPT OF WRITTEN NOTICE
FROM OFFICER SPECIFYING SUCH ACT OR OMISSION.


 


IF OFFICER TERMINATES THIS AGREEMENT FOR “GOOD REASON”, EMPLOYER SHALL

 

6

--------------------------------------------------------------------------------


 


(I)            WITH RESPECT TO THE ACCRUED OBLIGATIONS, PAY ANY EARNED BUT
UNPAID BONUS TO THE OFFICER IN A SINGLE LUMP SUM NO LATER THAN THE 15TH DAY OF
THE THIRD MONTH FOLLOWING THE END OF THE FISCAL YEAR IN WHICH SUCH BONUS IS
EARNED, AND PAY ALL OTHER ACCRUED OBLIGATIONS TO THE OFFICER NO LATER THAN  90
DAYS FOLLOWING HIS SEPARATION FROM SERVICE FROM THE EMPLOYER;


 


(II)           CONTINUE TO PAY OFFICER THE BASE SALARY IN EFFECT AT THE TIME OF
HIS SEPARATION FROM SERVICE, IN ACCORDANCE WITH THE EMPLOYER’S CUSTOMARY PAYROLL
PRACTICES, FOR A PERIOD OF TWO YEARS.  SUCH PAYMENTS SHALL BEGIN ON THE PAYROLL
DATE NEXT FOLLOWING THE OFFICER’S SEPARATION FROM SERVICE;


 


(III)          FOR THE TWO-YEAR PERIOD IMMEDIATELY FOLLOWING OFFICER’S
SEPARATION FROM SERVICE, PERMIT THE OFFICER TO ELECT TO PARTICIPATE, SUBJECT TO
OFFICER’S CONTINUED PAYMENT TO THE EMPLOYER OF THE “ACTIVE EMPLOYEE” PORTION OF
THE PLAN PREMIUMS DURING SUCH PERIOD, IN ANY EMPLOYEE BENEFIT PLANS(S) (OTHER
THAN ANY INCENTIVE OR BONUS PLANS) MAINTAINED BY THE EMPLOYER FROM TIME TO TIME
FOR THE EMPLOYER’S SIMILARLY SITUATED ACTIVE EMPLOYEES, PROVIDED THAT
(A) OFFICER WAS PARTICIPATING IN SUCH PLANS AT THE TIME OF HIS SEPARATION FROM
SERVICE, (B) SUCH PLAN(S) PERMIT CONTINUED PARTICIPATION BY TERMINATED EMPLOYEES
AND (C) WITH RESPECT TO ANY SUCH PLAN SUBJECT TO THE CONSOLIDATED OMNIBUS BUDGET
RECONCILIATION ACT OF 1986 (“COBRA”), SUCH COVERAGE IS CO-EXTENSIVE WITH COBRA
AND OFFICER MAKES A VALID ELECTION OF CONTINUATION COVERAGE UNDER COBRA.


 


(IV)          ON OR BEFORE THE LAST DAY OF EACH OF THE TWO FULL CALENDAR YEARS
FOLLOWING THE DATE OF THE OFFICER’S SEPARATION FROM SERVICE, PAY OFFICER AN
AMOUNT EQUAL TO OFFICER’S TARGET ANNUAL BONUS FOR THE YEAR IN WHICH SUCH
TERMINATION OCCURS; AND


 


(V)           PAY OFFICER A PRO RATA BONUS FOR THE YEAR IN WHICH SUCH
TERMINATION OCCURS BASED ON EMPLOYER’S ACTUAL PERFORMANCE AS OF THE DATE OF
TERMINATION, SUCH BONUS TO BE PAID IN A SINGLE LUMP SUM NO LATER THAN THE
15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE FISCAL YEAR IN WHICH THE
OFFICER’S SEPARATION FROM SERVICE OCCURS, PROVIDED, HOWEVER THAT NO SUCH PRO
RATA BONUS WILL BE PAID IF THE OFFICER’S TERMINATION OCCURS IN THE FIRST SIX
MONTHS OF SUCH FISCAL YEAR.


 


NO OTHER BENEFITS OR COMPENSATION WILL BE PAID OR PROVIDED TO OFFICER IF HE IS
TERMINATED PURSUANT TO THIS SECTION 6(C) UNLESS OTHERWISE PROVIDED FOR IN THE
TERMS OF THE APPLICABLE PLAN OR AGREEMENT.


 


(D)           AUTOMATIC TERMINATION.  THIS AGREEMENT WILL TERMINATE
AUTOMATICALLY UPON THE DEATH OR PERMANENT DISABILITY OF OFFICER. OFFICER WILL BE
DEEMED TO BE “DISABLED” OR TO SUFFER FROM A “DISABILITY” WITHIN THE MEANING OF
THIS AGREEMENT IF (I) THE OFFICER IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL GAINFUL
ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT
THAT CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A
CONTINUOUS PERIOD OF NOT LESS THAN 12 MONTHS,  (II) THE OFFICER IS, BY REASON OF
ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL IMPAIRMENT THAT CAN BE EXPECTED TO
RESULT IN DEATH OR CAN BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS
THAN 12 MONTHS, RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS
THAN THREE MONTHS UNDER AN ACCIDENT AND HEALTH PLAN

 

7

--------------------------------------------------------------------------------


 


COVERING EMPLOYEES OF THE EMPLOYER, OR (III) THE OFFICER IS DETERMINED TO BE
TOTALLY DISABLED BY THE SOCIAL SECURITY ADMINISTRATION. SUBJECT TO CONTINUING
COVERAGE UNDER APPLICABLE BENEFIT PLANS, AND EXCEPT AS OTHERWISE PROVIDED IN
THIS AGREEMENT OR AS MAY BE REQUIRED BY LAW, IF OFFICER IS TERMINATED PURSUANT
TO THIS SECTION 6(D), EMPLOYER’S ONLY REMAINING FINANCIAL OBLIGATION TO OFFICER
UNDER THIS AGREEMENT WILL BE TO PAY OFFICER (OR HIS BENEFICIARY, AS THE CASE MAY
BE) (X) THE ACCRUED OBLIGATIONS AND (Y) A PRO RATA BONUS FOR THE YEAR IN WHICH
SUCH TERMINATION OCCURS BASED ON EMPLOYER’S ACTUAL PERFORMANCE, SUCH BONUS TO BE
PAID IN A SINGLE LUMP SUM NO LATER THAN THE 15TH DAY OF THE THIRD MONTH
FOLLOWING THE END OF THE FISCAL YEAR IN WHICH HIS SEPARATION FROM SERVICE FROM
THE EMPLOYER BY REASON OF DISABILITY OR DEATH OCCURS.   WITH RESPECT TO THE
ACCRUED OBLIGATIONS, EMPLOYER SHALL PAY ANY EARNED BUT UNPAID BONUS TO THE
OFFICER (OR HIS BENEFICIARY, AS THE CASE MAY BE) IN A SINGLE LUMP SUM NO LATER
THAN THE 15TH DAY OF THE THIRD MONTH FOLLOWING THE END OF THE FISCAL YEAR IN
WHICH SUCH BONUS IS EARNED, AND PAY ALL OTHER ACCRUED OBLIGATIONS TO THE OFFICER
NO LATER THAN  90 DAYS FOLLOWING HIS SEPARATION FROM SERVICE FROM THE EMPLOYER
BY REASON OF DEATH OR DISABILITY;


 


(E)           EFFECT OF TERMINATION.  EXCEPT AS OTHERWISE PROVIDED FOR IN THIS
AGREEMENT, UPON TERMINATION OF THIS AGREEMENT, ALL RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT WILL CEASE EXCEPT FOR THE RIGHTS AND OBLIGATIONS UNDER SECTIONS 4
AND 5 TO THE EXTENT OFFICER HAS NOT BEEN COMPENSATED OR REIMBURSED FOR SERVICES
PERFORMED PRIOR TO TERMINATION OR HAS NOT BEEN PAID VACATION AND REIMBURSABLE
TRAVEL AND ENTERTAINMENT EXPENSES ACCRUED THROUGH THE TERMINATION DATE (THE
AMOUNT OF COMPENSATION TO BE PRORATED FOR THE PORTION OF THE PAY PERIOD PRIOR TO
TERMINATION); THE RIGHTS AND OBLIGATIONS UNDER SECTIONS 8, 9 AND 10; AND ALL
PROCEDURAL AND REMEDIAL PROVISIONS OF THIS AGREEMENT.  A TERMINATION OF THIS
AGREEMENT WILL CONSTITUTE A TERMINATION OF OFFICER’S EMPLOYMENT WITH EMPLOYER.


 


(F)            SEPARATION FROM SERVICE.  ANY TERMINATION OF EMPLOYMENT
TRIGGERING PAYMENT OF BENEFITS UNDER THIS SECTION 6 MUST CONSTITUTE A SEPARATION
FROM SERVICE WITHIN THE MEANING OF TREAS. REG. § 1.409A-1(H) (A “SEPARATION FROM
SERVICE”) BEFORE DISTRIBUTION OF SUCH BENEFITS CAN COMMENCE.  FOR PURPOSES OF
CLARIFICATION, THIS PARAGRAPH SHALL NOT CAUSE ANY FORFEITURE OF BENEFITS ON THE
PART OF THE OFFICER, BUT SHALL ONLY ACT AS A DELAY UNTIL SUCH TIME AS A
SEPARATION FROM SERVICE OCCURS.


 


(G)           CERTAIN DELAYED PAYMENTS.  IF ANY AMOUNT TO BE PAID TO OFFICER
PURSUANT TO THIS SECTION 6 AS A RESULT OF OFFICER’S TERMINATION OF EMPLOYMENT IS
“DEFERRED COMPENSATION” SUBJECT TO SECTION 409A OF THE CODE AND THE RULES AND
REGULATIONS THEREUNDER AND IF THE OFFICER IS A “SPECIFIED EMPLOYEE” (AS DEFINED
UNDER SECTION 409A) AS OF THE DATE OF OFFICER’S TERMINATION OF EMPLOYMENT
HEREUNDER, THEN, TO THE EXTENT NECESSARY TO AVOID THE IMPOSITION OF EXCISE TAXES
OR OTHER PENALTIES UNDER SECTION 409A OF THE CODE, THE PAYMENT OF BENEFITS, IF
ANY, SCHEDULED TO BE PAID BY THE EMPLOYER TO OFFICER HEREUNDER DURING THE FIRST
SIX (6) MONTH PERIOD FOLLOWING THE DATE OF A TERMINATION OF EMPLOYMENT HEREUNDER
SHALL NOT BE PAID UNTIL THE DATE WHICH IS THE FIRST BUSINESS DAY FOLLOWING THE
SIX-MONTH ANNIVERSARY OF OFFICER’S TERMINATION OF EMPLOYMENT FOR ANY REASON
OTHER THAN DEATH.  ANY DEFERRED COMPENSATION PAYMENTS DELAYED IN ACCORDANCE WITH
THE TERMS OF THIS PARAGRAPH SHALL BE PAID IN A LUMP SUM WHEN PAID.


 


7.                                       NOTWITHSTANDING ANYTHING CONTAINED
HEREIN OR IN ANY OTHER AGREEMENT, PLAN, PROGRAM OR POLICY TO WHICH OFFICER AND
THE EMPLOYER ARE PARTIES OR BY WHICH THEY ARE BOUND, TO THE EXTENT THAT ANY
PAYMENTS HEREUNDER (WHEN AGGREGATED WITH ANY OTHER PAYMENTS, BENEFITS OR

 

8

--------------------------------------------------------------------------------


 


OTHER CONSIDERATION TO BE RECEIVED BY OFFICER IN CONNECTION WITH THE CHANGE IN
CONTROL OCCURRING AS A RESULT OF THE TRANSACTION CONTEMPLATED IN THE MERGER
AGREEMENT) COULD REASONABLY BE EXPECTED TO RESULT IN ANY AMOUNT OR PAYMENT WHICH
WOULD BE NON-DEDUCTIBLE UNDER SECTION 280G OF THE CODE, ANY PAYMENTS THAT WOULD
OTHERWISE BE PAYABLE HEREUNDER SHALL BE REDUCED (TO THE EXTENT POSSIBLE, THE
SPECIFIC PAYMENT TO BE SO REDUCED WILL BE MADE AT THE ELECTION OF OFFICER), BUT
NOT BELOW ZERO, SUCH THAT THE TOTAL AMOUNT CONSIDERED TO HAVE BEEN RECEIVED BY
OFFICER WILL BE ONE DOLLAR LESS THAN THE AMOUNT WHICH WOULD RESULT IN THE LOSS
OF ANY DEDUCTION UNDER SUCH SECTION 280G WITH RESPECT TO THE AMOUNTS.  THE
PARTIES INTEND FOR THE PAYMENTS UNDER SECTIONS 4 AND 6 OF THIS AGREEMENT TO
REASONABLY COMPENSATE OFFICER FOR HIS SERVICES TO BE PERFORMED AFTER THE
CLOSING, OR IN THE EVENT OF HIS TERMINATION OF EMPLOYMENT, TO COMPENSATE HIM FOR
THE RESTRICTIVE COVENANTS BY WHICH HE IS BOUND, THE RELEASE OF HIS CLAIMS, AND,
IN CERTAIN CIRCUMSTANCES, THE INTERRUPTION OF HIS EMPLOYMENT.  THE PROVISIONS OF
THIS SECTION 7 SHALL NOT BE APPLIED TO REDUCE AMOUNTS PAYABLE TO THE OFFICER TO
THE EXTENT SUCH AMOUNTS ARE TREATED AS A “PARACHUTE PAYMENT” IN CONNECTION WITH
ANY TRANSACTION OTHER THAN THE TRANSACTIONS CONTEMPLATED IN THE MERGER
AGREEMENT.


 


8.                                       PROTECTION OF CONFIDENTIAL
INFORMATION/NON-COMPETITION/NON-SOLICITATION.


 

Officer covenants and agrees as follows:

 


(A)           OFFICER WILL NOT AT ANY TIME (WHETHER DURING OR AFTER OFFICER’S
EMPLOYMENT WITH EMPLOYER), OTHER THAN IN THE ORDINARY COURSE OF PERFORMING
SERVICES FOR EMPLOYER, (X) RETAIN OR USE FOR THE BENEFIT, PURPOSES OR ACCOUNT OF
OFFICER OR ANY OTHER PERSON, FIRM, PARTNERSHIP, JOINT VENTURE, ASSOCIATION,
CORPORATION OR OTHER BUSINESS ORGANIZATION, ENTITY OR ENTERPRISE WHATSOEVER
(“PERSON”); OR (Y) DISCLOSE, DIVULGE, REVEAL, COMMUNICATE, SHARE, TRANSFER OR
PROVIDE ACCESS TO ANY PERSON OUTSIDE EMPLOYER (OTHER THAN ITS PROFESSIONAL
ADVISERS WHO ARE BOUND BY CONFIDENTIALITY OBLIGATIONS), ANY NON-PUBLIC,
PROPRIETARY OR CONFIDENTIAL INFORMATION OBTAINED BY OFFICER IN CONNECTION WITH
THE COMMENCEMENT OF OFFICER’S EMPLOYMENT WITH EMPLOYER OR AT ANY TIME THEREAFTER
DURING THE COURSE OF OFFICER’S EMPLOYMENT WITH EMPLOYER — INCLUDING WITHOUT
LIMITATION TRADE SECRETS, KNOW-HOW, RESEARCH AND DEVELOPMENT, SOFTWARE,
DATABASES, INVENTIONS, PROCESSES, FORMULAE, TECHNOLOGY, DESIGNS AND OTHER
INTELLECTUAL PROPERTY, INFORMATION CONCERNING FINANCES, INVESTMENTS, PROFITS,
PRICING, COSTS, PRODUCTS, SERVICES, VENDORS, CUSTOMERS, CLIENTS, PARTNERS,
INVESTORS, PERSONNEL, COMPENSATION, RECRUITING, TRAINING, ADVERTISING, SALES,
MARKETING, PROMOTIONS, GOVERNMENT AND REGULATORY ACTIVITIES AND APPROVALS —
CONCERNING THE PAST, CURRENT OR FUTURE BUSINESS, ACTIVITIES AND OPERATIONS OF
EMPLOYER AND/OR ANY THIRD PARTY THAT HAS DISCLOSED OR PROVIDED ANY OF THE SAME
TO EMPLOYER ON A CONFIDENTIAL BASIS (PROVIDED THAT WITH RESPECT TO SUCH THIRD
PARTY OFFICER KNOWS OR REASONABLY SHOULD HAVE KNOWN THAT THE THIRD PARTY
PROVIDED IT TO EMPLOYER ON A CONFIDENTIAL BASIS) (“CONFIDENTIAL INFORMATION”)
WITHOUT THE PRIOR WRITTEN AUTHORIZATION OF THE BOARD OF DIRECTORS OF EMPLOYER;
PROVIDED, HOWEVER, THAT IN ANY EVENT OFFICER SHALL BE PERMITTED TO DISCLOSE ANY
CONFIDENTIAL INFORMATION REASONABLY NECESSARY (I) TO PERFORM OFFICER’S DUTIES
WHILE EMPLOYED WITH EMPLOYER OR (II) IN CONNECTION WITH ANY LITIGATION OR
ARBITRATION INVOLVING THIS OR ANY OTHER AGREEMENT ENTERED INTO BETWEEN OFFICER
AND EMPLOYER BEFORE, ON OR AFTER THE DATE OF THIS AGREEMENT IN CONNECTION WITH
ANY ACTION OR PROCEEDING IN RESPECT THEREOF.


 


(B)           “CONFIDENTIAL INFORMATION” SHALL NOT INCLUDE ANY INFORMATION THAT
IS (A) GENERALLY KNOWN TO THE INDUSTRY OR THE PUBLIC OTHER THAN AS A RESULT OF
OFFICER’S BREACH OF THIS

 

9

--------------------------------------------------------------------------------


 


COVENANT OR ANY BREACH OF OTHER CONFIDENTIALITY OBLIGATIONS BY THIRD PARTIES TO
THE EXTENT THE OFFICER KNOWS OR REASONABLY SHOULD HAVE KNOWN OF SUCH BREACH BY
SUCH THIRD PARTIES; (B) MADE LEGITIMATELY AVAILABLE TO OFFICER BY A THIRD PARTY
(UNLESS OFFICER KNOWS OR REASONABLY SHOULD HAVE KNOWN THAT SUCH THIRD PARTY HAS
BREACHED ANY CONFIDENTIALITY OBLIGATION); OR (C) REQUIRED BY LAW OR BY ANY
COURT, ARBITRATOR, MEDIATOR OR ADMINISTRATIVE OR LEGISLATIVE BODY (INCLUDING ANY
COMMITTEE THEREOF) WITH ACTUAL OR APPARENT JURISDICTION TO ORDER OFFICER TO
DISCLOSE OR MAKE ACCESSIBLE ANY INFORMATION; PROVIDED THAT, WITH RESPECT TO
CLAUSE (C) OFFICER, EXCEPT AS OTHERWISE PROHIBITED BY LAW OR REGULATION, SHALL
GIVE PROMPT WRITTEN NOTICE TO EMPLOYER OF SUCH REQUIREMENT, DISCLOSE NO MORE
INFORMATION THAN IS SO REQUIRED, AND SHALL REASONABLY COOPERATE WITH ANY
ATTEMPTS BY EMPLOYER, AT ITS SOLE COST, TO OBTAIN A PROTECTIVE ORDER OR SIMILAR
TREATMENT PRIOR TO MAKING SUCH DISCLOSURE.


 


(C)           EXCEPT AS REQUIRED BY LAW OR OTHERWISE SET FORTH IN
SECTION 8(B) ABOVE, OR UNLESS OR UNTIL PUBLICLY DISCLOSED BY EMPLOYER, OFFICER
WILL NOT DISCLOSE TO ANYONE, OTHER THAN OFFICER’S IMMEDIATE FAMILY AND LEGAL,
TAX OR FINANCIAL ADVISORS, THE MATERIAL PROVISIONS OF THIS AGREEMENT; PROVIDED
THAT OFFICER MAY DISCLOSE THE PROVISIONS OF THIS AGREEMENT (A) TO ANY
PROSPECTIVE FUTURE EMPLOYER PROVIDED THEY AGREE TO MAINTAIN THE CONFIDENTIALITY
OF SUCH TERMS OR (B) IN CONNECTION WITH ANY LITIGATION OR ARBITRATION INVOLVING
THIS AGREEMENT.


 


(D)           UPON TERMINATION OF OFFICER’S EMPLOYMENT WITH EMPLOYER FOR ANY
REASON, OFFICER SHALL (A) CEASE AND NOT THEREAFTER COMMENCE USE OF ANY
CONFIDENTIAL INFORMATION OR INTELLECTUAL PROPERTY (INCLUDING WITHOUT LIMITATION,
ANY PATENT, INVENTION, COPYRIGHT, TRADE SECRET, TRADEMARK, TRADE NAME, LOGO,
DOMAIN NAME OR OTHER SOURCE INDICATOR) IF SUCH PROPERTY IS OWNED OR USED BY
EMPLOYER; (B) IMMEDIATELY DESTROY, DELETE, OR RETURN TO EMPLOYER, AT EMPLOYER’S
OPTION, ALL ORIGINALS AND COPIES IN ANY FORM OR ‘MEDIUM (INCLUDING MEMORANDA,
BOOKS, PAPERS, PLANS, COMPUTER FILES, LETTERS AND OTHER DATA) IN OFFICER’S
POSSESSION OR CONTROL (INCLUDING ANY OF THE FOREGOING STORED OR LOCATED IN
OFFICER’S OFFICE, HOME, LAPTOP OR OTHER COMPUTER, WHETHER OR NOT EMPLOYER
PROPERTY) THAT CONTAIN CONFIDENTIAL INFORMATION OR OTHERWISE RELATE TO THE
BUSINESS OF EMPLOYER, EXCEPT THAT OFFICER MAY RETAIN ONLY THOSE PORTIONS OF ANY
PERSONAL NOTES, NOTEBOOKS AND DIARIES THAT DO NOT CONTAIN CONFIDENTIAL
INFORMATION; AND (C) NOTIFY AND FULLY COOPERATE WITH EMPLOYER REGARDING THE
DELIVERY OR DESTRUCTION OF ANY OTHER CONFIDENTIAL INFORMATION OF WHICH OFFICER
IS OR BECOMES AWARE TO THE EXTENT SUCH INFORMATION IS IN OFFICER’S POSSESSION OR
CONTROL. NOTWITHSTANDING ANYTHING ELSEWHERE TO THE CONTRARY, OFFICER SHALL BE
ENTITLED TO RETAIN (AND NOT DESTROY) INFORMATION SHOWING OFFICER’S COMPENSATION
OR RELATING TO REIMBURSEMENT OF EXPENSES THAT OFFICER REASONABLY BELIEVES IS
NECESSARY FOR TAX PURPOSES AND COPIES OF PLANS, PROGRAMS, POLICIES AND
ARRANGEMENTS OF, OR OTHER AGREEMENTS WITH, EMPLOYER ADDRESSING OFFICER’S
COMPENSATION OR EMPLOYMENT OR TERMINATION THEREOF.


 


(E)           DURING THE TERM OF OFFICER’S EMPLOYMENT AND DURING THE TWO
(2) YEARS IMMEDIATELY FOLLOWING (X) THE DATE OF ANY TERMINATION OF OFFICER’S
EMPLOYMENT WITH EMPLOYER BY EMPLOYER WITH OR WITHOUT CAUSE AND (Y) IF EARLIER
THAN THE DATE REFERENCED IN CLAUSE (X) HEREOF, THE DATE THAT NOTICE IS GIVEN BY
OFFICER TO EMPLOYER OF OFFICER’S RESIGNATION FROM EMPLOYER FOR ANY REASON (OTHER
THAN DUE TO OFFICER’S DEATH) (SUCH PERIOD, THE “RESTRICTED PERIOD”), OFFICER
WILL NOT, DIRECTLY OR INDIRECTLY:


 

(A)          engage in any business that competes, wholly or in part, as of the
Relevant Date (as defined below), in the provision or sale of acquired brain
injury services,

 

10

--------------------------------------------------------------------------------

 

therapeutic foster care, other foster care or other home or community-based
healthcare, therapy, counseling or other educational or human services to people
with special needs, or any other business that Employer is actively conducting
or is actively considering conducting at the time of Officer’s termination of
employment (so long as Officer knows or reasonably should have known about such
plan(s)), in each case anywhere in the United States (a “Competitive Business”);

 

(B)           enter the employ of, or render any services to, any Person (or any
division or controlled or controlling affiliate of any Person) who or which is a
Competitive Business as of the date Officer enters such employment or renders
such services; or

 

(C)           acquire a financial interest in, or otherwise become actively
involved with, any Competitive Business which is a Competitive Business as of
the date of such acquisition or involvement, directly or indirectly, as an
individual, partner, shareholder, officer, director, principal, agent, trustee
or officer.

 


(F)            NOTWITHSTANDING THE PROVISIONS OF SECTION 8(E)(A), (B) OR
(C) ABOVE, NOTHING CONTAINED IN SECTION 8(E) SHALL PROHIBIT OFFICER FROM
(A) INVESTING, AS A PASSIVE INVESTOR, IN ANY PUBLICLY HELD COMPANY PROVIDED THAT
OFFICER’S BENEFICIAL OWNERSHIP OF ANY CLASS OF SUCH PUBLICLY HELD COMPANY’S
SECURITIES DOES NOT EXCEED ONE PERCENT (1%) OF THE OUTSTANDING SECURITIES OF
SUCH CLASS, (B) ENTERING THE EMPLOY OF ANY ACADEMIC INSTITUTION OR GOVERNMENTAL
OR REGULATORY INSTRUMENTALITY OF ANY COUNTRY OR ANY DOMESTIC OR FOREIGN STATE,
COUNTY, CITY OR POLITICAL SUBDIVISION, OR (C) PROVIDING SERVICES TO A SUBSIDIARY
OR AFFILIATE OF AN ENTITY THAT CONTROLS A SEPARATE SUBSIDIARY OR AFFILIATE THAT
IS A COMPETITIVE BUSINESS, SO LONG AS THE SUBSIDIARY OR AFFILIATE FOR WHICH
OFFICER MAY BE PROVIDING SERVICES IS NOT ITSELF A COMPETITIVE BUSINESS AND
OFFICER IS NOT, AS AN OFFICER OF SUCH SUBSIDIARY OR AFFILIATE, ENGAGING IN
ACTIVITIES THAT WOULD OTHERWISE CAUSE SUCH SUBSIDIARY OR AFFILIATE TO BE DEEMED
A COMPETITIVE BUSINESS.


 


(G)           DURING THE RESTRICTED PERIOD, OFFICER WILL NOT, WHETHER ON
OFFICER’S OWN BEHALF OR ON BEHALF OF OR IN CONJUNCTION WITH ANY PERSON, DIRECTLY
OR INDIRECTLY SOLICIT OR ASSIST IN SOLICITING THE BUSINESS OF, IN ALL SUCH CASES
DETERMINED AS OF THE RELEVANT DATE (COLLECTIVELY, THE “CLIENTS”):


 

(A)          with whom Officer had personal contact or dealings on behalf of
Employer during the one-year period immediately preceding Officer’s termination
of employment;

 

(B)           with whom employees of Employer reporting to Officer have had
personal contact on behalf of Employer and about such contacts the Officer was
aware during the one-year period immediately preceding the Officer’s termination
of employment; or

 

(C)           with whom Officer had direct or indirect responsibility during the
one-year period immediately preceding Officer’s termination of employment.

 

For purposes of this Section 8, the term “Relevant Date” shall mean, during the
term of Officer’s employment, any date falling during such time, and, for the
period of time during the Restricted Period that falls after the date of any
termination of Officer’s employment with Employer, the effective date of
termination of Officer’s employment with Employer.

 

11

--------------------------------------------------------------------------------


 


(H)           NON-INTERFERENCE WITH BUSINESS RELATIONSHIPS.  DURING THE
RESTRICTED PERIOD, OFFICER WILL NOT INTERFERE WITH, OR ATTEMPT TO INTERFERE
WITH, BUSINESS RELATIONSHIPS (WHETHER FORMED BEFORE, ON OR AFTER THE DATE OF
THIS AGREEMENT) BETWEEN EMPLOYER, ON THE ONE HAND, AND ANY CLIENT, CUSTOMERS,
SUPPLIERS, PARTNERS, OF EMPLOYER, ON THE OTHER HAND, IN ANY SUCH CASE DETERMINED
AS OF THE RELEVANT DATE.


 


(I)            DURING THE TERM OF OFFICER’S EMPLOYMENT AND DURING THE RESTRICTED
PERIOD, OFFICER WILL NOT, WHETHER ON OFFICER’S OWN BEHALF OR ON BEHALF OF OR IN
CONJUNCTION WITH ANY PERSON, DIRECTLY OR INDIRECTLY (OTHER THAN IN THE ORDINARY
COURSE OF OFFICER’S EMPLOYMENT WITH EMPLOYER ON EMPLOYER’S BEHALF):


 

(A)          solicit or encourage any employee of Employer to leave the
employment of Employer; or

 

(B)           hire any such employee who was employed by Employer as of the date
of Officer’s termination of employment with Employer or who left the employment
of Employer coincident with, or within one year prior to or after, the
termination of Officer’s employment with Employer; or

 

(C)           solicit or encourage to cease to work with Employer any Officer
that Officer knows, or reasonably should have known, is then under contract with
Employer.

 


(J)            EMPLOYER MAY, WITH THE PRIOR WRITTEN CONSENT OF NATIONAL MENTOR
HOLDINGS, INC., WAIVE COMPLIANCE WITH ONE OR MORE OF THE COVENANTS OF OFFICER
SET FORTH IN THIS SECTION 8 FOR THE PURPOSE OF FACILITATING THE NEGOTIATION OF
THE ACQUISITION OF EMPLOYER BY A THIRD PARTY.  SUCH A WAIVER MUST BE MADE IN
WRITING AND EXECUTED BY EMPLOYER AND NATIONAL MENTOR HOLDINGS, INC., AND SHALL
BE EFFECTIVE ONLY WITH RESPECT TO THE ACTS SPECIFICALLY DESCRIBED THEREIN.


 

It is expressly understood and agreed that although Officer and Employer
consider the restrictions contained in this Section 8 to be reasonable, if a
final judicial determination is made by a court of competent jurisdiction that
the time or territory or any other restriction contained in this Agreement is an
unenforceable restriction against Officer, the provisions of this Agreement
shall not be rendered void but shall be deemed amended to apply as to such
maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable (provided that in no event
shall any such amendment broaden the time period or scope of any restriction
herein).  Alternatively, if any court of competent jurisdiction finds that any
restriction contained in this Agreement is unenforceable, and such restriction
cannot be amended so as to make it enforceable, such finding shall not affect
the enforceability of any of the other restrictions contained herein.

 


9.                                       INTELLECTUAL PROPERTY.


 


(A)           IF OFFICER HAS CREATED, INVENTED, DESIGNED, DEVELOPED, CONTRIBUTED
TO OR IMPROVED ANY INVENTIONS, INTELLECTUAL PROPERTY, DISCOVERIES, COPYRIGHTABLE
SUBJECT MATTERS OR OTHER SIMILAR WORK OF INTELLECTUAL PROPERTY (INCLUDING
WITHOUT LIMITATION, RESEARCH, REPORTS, SOFTWARE, DATABASES, SYSTEMS OR
APPLICATIONS, PRESENTATIONS, TEXTUAL WORKS, CONTENT, OR AUDIOVISUAL MATERIALS)
(“WORKS”), EITHER ALONE OR WITH THIRD PARTIES, PRIOR TO OR DURING OFFICER’S
PRIOR AND CURRENT EMPLOYMENT WITH EMPLOYER, THAT ARE IN CONNECTION WITH SUCH
EMPLOYMENT (“PRIOR

 

12

--------------------------------------------------------------------------------


 


WORKS”), TO THE EXTENT OFFICER HAS RETAINED OR DOES RETAIN ANY RIGHT IN SUCH
PRIOR WORK, OFFICER HEREBY GRANTS EMPLOYER A PERPETUAL, NON-EXCLUSIVE,
ROYALTY-FREE, WORLDWIDE, ASSIGNABLE, SUBLICENSABLE LICENSE UNDER ALL RIGHTS AND
INTELLECTUAL PROPERTY RIGHTS (INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL
PROPERTY, COPYRIGHT, TRADEMARK, TRADE SECRET, UNFAIR COMPETITION AND RELATED
LAWS) THEREIN TO THE EXTENT OF OFFICER’S RIGHTS IN SUCH PRIOR WORK FOR ALL
PURPOSES IN CONNECTION WITH EMPLOYER’S CURRENT AND FUTURE BUSINESS.


 


(B)           IF OFFICER CREATES, INVENTS, DESIGNS, DEVELOPS, CONTRIBUTES TO OR
IMPROVES ANY WORKS, EITHER ALONE OR WITH THIRD PARTIES, AT ANY TIME DURING
OFFICER’S EMPLOYMENT BY EMPLOYER AND WITHIN THE SCOPE OF SUCH EMPLOYMENT AND/OR
WITH THE USE OF ANY EMPLOYER RESOURCES (“COMPANY WORKS”), OFFICER SHALL PROMPTLY
AND FULLY DISCLOSE SAME TO EMPLOYER AND HEREBY IRREVOCABLY ASSIGNS, TRANSFERS
AND CONVEYS, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, AND AT
EMPLOYER’S SOLE EXPENSE, ALL RIGHTS AND INTELLECTUAL PROPERTY RIGHTS THEREIN
(INCLUDING RIGHTS UNDER PATENT, INDUSTRIAL PROPERTY, COPYRIGHT, TRADEMARK, TRADE
SECRET, UNFAIR COMPETITION AND RELATED LAWS) TO EMPLOYER TO THE EXTENT OWNERSHIP
OF ANY SUCH RIGHTS DOES NOT VEST ORIGINALLY IN EMPLOYER.


 


(C)           OFFICER AGREES TO KEEP AND MAINTAIN ADEQUATE AND CURRENT WRITTEN
RECORDS (IN THE FORM OF NOTES, SKETCHES, DRAWINGS, AND ANY OTHER FORM OR MEDIA
REQUESTED BY EMPLOYER) OF ALL COMPANY WORKS. THE RECORDS WILL BE AVAILABLE TO
AND REMAIN THE SOLE PROPERTY AND INTELLECTUAL PROPERTY OF EMPLOYER AT ALL TIMES.


 


(D)           OFFICER SHALL TAKE ALL REQUESTED ACTIONS AND EXECUTE ALL REQUESTED
DOCUMENTS (INCLUDING ANY LICENSES OR ASSIGNMENTS REQUIRED BY A GOVERNMENT
CONTRACT) AT EMPLOYER’S EXPENSE (BUT WITHOUT FURTHER REMUNERATION) TO ASSIST
EMPLOYER IN VALIDATING, MAINTAINING, PROTECTING, ENFORCING, PERFECTING,
RECORDING, PATENTING OR REGISTERING ANY OF EMPLOYER’S RIGHTS IN THE PRIOR WORKS
AND COMPANY WORKS AS SET FORTH IN THIS SECTION 9.  IF EMPLOYER IS UNABLE FOR ANY
OTHER REASON TO SECURE OFFICER’S SIGNATURE ON ANY DOCUMENT FOR THIS PURPOSE,
THEN OFFICER HEREBY IRREVOCABLY DESIGNATES AND APPOINTS EMPLOYER AND ITS DULY
AUTHORIZED OFFICERS AND AGENTS AS OFFICER’S AGENT AND ATTORNEY IN FACT, TO ACT
FOR AND IN OFFICER’S BEHALF AND STEAD TO EXECUTE ANY DOCUMENTS AND TO DO ALL
OTHER LAWFULLY PERMITTED ACTS IN CONNECTION WITH THE FOREGOING.


 


(E)           EXCEPT AS MAY OTHERWISE BE REQUIRED UNDER SECTION 4(A) ABOVE,
OFFICER SHALL NOT IMPROPERLY USE FOR THE BENEFIT OF, BRING TO ANY PREMISES OF,
DIVULGE, DISCLOSE, COMMUNICATE, REVEAL, TRANSFER OR PROVIDE ACCESS TO, OR SHARE
WITH EMPLOYER ANY CONFIDENTIAL, PROPRIETARY OR NON-PUBLIC INFORMATION OR
INTELLECTUAL PROPERTY RELATING TO A FORMER EMPLOYER OR OTHER THIRD PARTY WHICH
OFFICER KNOWS OR REASONABLY SHOULD HAVE KNOWN IS CONFIDENTIAL, PROPRIETARY OR
NON-PUBLIC INFORMATION OR INTELLECTUAL PROPERTY OF SUCH THIRD PARTY WITHOUT THE
PRIOR WRITTEN PERMISSION OF SUCH THIRD PARTY.  OFFICER HEREBY INDEMNIFIES, HOLDS
HARMLESS AND AGREES TO DEFEND EMPLOYER AND ITS OFFICERS, DIRECTORS, PARTNERS,
OFFICERS, AGENTS AND REPRESENTATIVES FROM ANY BREACH OF THE FOREGOING COVENANT.
OFFICER SHALL COMPLY WITH ALL RELEVANT POLICIES AND GUIDELINES OF EMPLOYER,
INCLUDING REGARDING THE PROTECTION OF CONFIDENTIAL INFORMATION AND INTELLECTUAL
PROPERTY AND POTENTIAL CONFLICTS OF INTEREST.  OFFICER ACKNOWLEDGES THAT
EMPLOYER MAY AMEND ANY SUCH POLICIES AND GUIDELINES FROM TIME TO TIME, AND THAT
OFFICER REMAINS AT ALL TIMES BOUND BY THEIR MOST CURRENT VERSION.

 

13

--------------------------------------------------------------------------------


 


10.           PROPERTY OF EMPLOYER.  OFFICER AGREES THAT, UPON THE TERMINATION
OF OFFICER’S EMPLOYMENT WITH EMPLOYER, OFFICER WILL IMMEDIATELY SURRENDER TO
EMPLOYER ALL PROPERTY, EQUIPMENT, FUNDS, LISTS, BOOKS, RECORDS AND OTHER
MATERIALS OF EMPLOYER OR ITS CONTROLLED SUBSIDIARIES OR AFFILIATES IN THE
POSSESSION OF OR PROVIDED TO OFFICER, PROVIDED, HOWEVER, OFFICER SHALL BE
ENTITLED TO RETAIN INDIVIDUALIZED BOUND VOLUMES OF TRANSACTION DOCUMENTS IN
WHICH OFFICER PROVIDED SERVICES.


 


11.           GOVERNING LAW.  THIS AGREEMENT AND ALL ISSUES RELATING TO THE
VALIDITY, INTERPRETATION AND PERFORMANCE WILL BE GOVERNED BY AND INTERPRETED
UNDER THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS.


 


12.           REMEDIES.  OFFICER ACKNOWLEDGES AND AGREES THAT IN THE COURSE OF
OFFICER’S EMPLOYMENT WITH EMPLOYER, OFFICER WILL BE PROVIDED WITH ACCESS TO
CONFIDENTIAL INFORMATION, AND WILL BE PROVIDED WITH THE OPPORTUNITY TO DEVELOP
RELATIONSHIPS WITH CLIENTS, PROSPECTIVE CLIENTS, EMPLOYEES AND OTHER AGENTS OF
EMPLOYER, AND OFFICER FURTHER ACKNOWLEDGES THAT SUCH CONFIDENTIAL INFORMATION
AND RELATIONSHIPS ARE EXTREMELY VALUABLE ASSETS OF EMPLOYER IN WHICH EMPLOYER
HAS INVESTED AND WILL CONTINUE TO INVEST SUBSTANTIAL TIME, EFFORT AND EXPENSE.
ACCORDINGLY, OFFICER ACKNOWLEDGES AND AGREES THAT EMPLOYER’S REMEDIES AT LAW FOR
A BREACH OR THREATENED BREACH OF ANY OF THE PROVISIONS OF SECTION 8, 9 OR 10
WOULD BE INADEQUATE AND, IN RECOGNITION OF THIS FACT, OFFICER AGREES THAT, IN
THE EVENT OF SUCH A BREACH OR THREATENED BREACH, IN ADDITION TO ANY REMEDIES AT
LAW, EMPLOYER, WITHOUT POSTING ANY BOND, SHALL BE ENTITLED TO CEASE MAKING ANY
PAYMENTS OR PROVIDING ANY BENEFIT OTHERWISE REQUIRED TO BE PAID OR PROVIDED BY
EMPLOYER (OTHER THAN ANY VESTED BENEFITS UNDER ANY RETIREMENT PLAN OR AS MAY
OTHERWISE BE REQUIRED BY APPLICABLE LAW TO BE PROVIDED) AND SEEK EQUITABLE
RELIEF IN THE FORM OF SPECIFIC PERFORMANCE, TEMPORARY RESTRAINING ORDER,
TEMPORARY OR PERMANENT INJUNCTION OR ANY OTHER EQUITABLE REMEDY WHICH MAY THEN
BE AVAILABLE; PROVIDED, HOWEVER, THAT IF IT IS SUBSEQUENTLY DETERMINED IN A
FINAL AND BINDING ARBITRATION OR LITIGATION THAT OFFICER DID NOT BREACH ANY SUCH
PROVISION, EMPLOYER WILL PROMPTLY PAY ANY PAYMENTS OR PROVIDE ANY BENEFITS,
WHICH EMPLOYER MAY HAVE CEASED TO PAY WHEN ORIGINALLY DUE AND PAYABLE, PLUS AN
ADDITIONAL AMOUNT EQUAL TO INTEREST (CALCULATED BASED ON THE APPLICABLE FEDERAL
RATE FOR THE MONTH IN WHICH SUCH FINAL DETERMINATION IS MADE) ACCRUED ON THE
APPLICABLE PAYMENT OR THE AMOUNT OF THE BENEFIT, AS APPLICABLE, BEGINNING FROM
THE DATE SUCH PAYMENT OR BENEFIT WAS ORIGINALLY DUE AND PAYABLE THROUGH THE DAY
PRECEDING THE DATE ON WHICH SUCH PAYMENT OR BENEFIT IS ULTIMATELY PAID
HEREUNDER.


 


13.           ARBITRATION.  EXCEPT FOR AN ACTION FOR INJUNCTIVE RELIEF AS
DESCRIBED IN SECTION 12, ANY DISPUTES OR CONTROVERSIES ARISING UNDER THIS
AGREEMENT WILL BE SETTLED BY ARBITRATION IN BOSTON, MASSACHUSETTS IN ACCORDANCE
WITH THE RULES OF THE AMERICAN ARBITRATION ASSOCIATION RELATING TO THE
ARBITRATION OF EMPLOYMENT DISPUTES.  THE DETERMINATION AND FINDING OF SUCH
ARBITRATORS WILL BE FINAL AND BINDING ON ALL PARTIES AND MAY BE ENFORCED, IF
NECESSARY, IN ANY COURT OF COMPETENT JURISDICTION.


 


14.           INDEMNIFICATION.  EMPLOYER AGREES TO MAINTAIN A DIRECTORS AND
OFFICERS LIABILITY POLICY COVERING OFFICER TO THE FULLEST EXTENT PERMITTED BY
DELAWARE LAW UNLESS SUCH POLICY INCREASES IN COST TO AN AMOUNT THAT IS MORE THAN
THREE TIMES THE AMOUNT THAT EMPLOYER PAYS AS OF THE DATE OF THIS AGREEMENT.

 

14

--------------------------------------------------------------------------------


 


15.           NOTICES.  ANY NOTICE OR REQUEST REQUIRED OR PERMITTED TO BE GIVEN
TO ANY PARTY WILL BE GIVEN IN WRITING AND, EXCEPTING PERSONAL DELIVERY, WILL BE
GIVEN AT THE ADDRESS SET FORTH BELOW OR AT SUCH OTHER ADDRESS AS SUCH PARTY MAY
DESIGNATE BY WRITTEN NOTICE TO THE OTHER PARTY TO THIS AGREEMENT:


 

If to Employer:

 

National Mentor Holdings, Inc.

Vestar Capital Partners

245 Park Avenue, 41st Floor

New York, NY 10167

Attn: General Counsel

Telecopy: (212) 808-4922

 

with a copy to:

 

National Mentor Holdings, Inc.

313 Congress Street

Boston, MA 02210

Attn:  General Counsel

Telecopy:  (617) 790-4271

 

If to the Officer:

 

To the most recent address on file with Employer for the Officer.

 

Each notice given in accordance with this Section will be deemed to have been
given, if personally delivered, on the date personally delivered; if delivered
by facsimile transmission, when sent and confirmation of receipt is received;
or, if mailed, on the third day following the day on which it is deposited in
the United States mail, certified or registered mail, return receipt requested,
with postage prepaid, to the address last given in accordance with this Section.

 


16.           HEADINGS.  THE HEADINGS OF THE SECTIONS OF THIS AGREEMENT HAVE
BEEN INSERTED FOR CONVENIENCE OF REFERENCE ONLY AND SHOULD NOT BE CONSTRUED OR
INTERPRETED TO RESTRICT OR MODIFY ANY OF THE TERMS OR PROVISIONS OF THIS
AGREEMENT.


 


17.           SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT IS HELD TO BE
ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR FUTURE LAWS EFFECTIVE DURING
THE TERM OF THIS AGREEMENT, SUCH PROVISION WILL BE FULLY SEVERABLE AND THIS
AGREEMENT AND EACH SEPARATE PROVISION WILL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS
AGREEMENT, AND THE REMAINING PROVISIONS OF THIS AGREEMENT WILL REMAIN IN FULL
FORCE AND EFFECT AND WILL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS AGREEMENT.  IN ADDITION,
IN LIEU OF SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION, THERE WILL BE ADDED
AUTOMATICALLY, AS A PART OF THIS AGREEMENT, A PROVISION AS SIMILAR IN TERMS TO
SUCH ILLEGAL, INVALID OR UNENFORCEABLE PROVISION AS MAY BE POSSIBLE AND LEGAL,
VALID AND ENFORCEABLE.

 

15

--------------------------------------------------------------------------------


 


18.           BINDING EFFECT.  THIS AGREEMENT WILL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF EACH PARTY AND EACH PARTY’S RESPECTIVE SUCCESSORS, HEIRS
AND LEGAL REPRESENTATIVES.  THIS AGREEMENT MAY NOT BE ASSIGNED BY OFFICER TO ANY
OTHER PERSON OR ENTITY BUT MAY BE ASSIGNED BY EMPLOYER TO ANY WHOLLY-OWNED
SUBSIDIARY OR AFFILIATE OF EMPLOYER OR TO ANY SUCCESSOR TO OR TRANSFEREE OF ALL,
OR ANY PART, OF THE STOCK OR ASSETS OF EMPLOYER.


 


19.           EMPLOYER POLICIES REGULATIONS AND GUIDELINES FOR OFFICERS. 
EMPLOYER MAY ISSUE POLICIES, RULES, REGULATIONS, GUIDELINES, PROCEDURES OR OTHER
MATERIAL, WHETHER IN THE FORM OF HANDBOOKS, MEMORANDA, OR OTHERWISE, RELATING TO
ITS OFFICERS.  THESE MATERIALS ARE GENERAL GUIDELINES FOR OFFICER’S INFORMATION
AND WILL NOT BE CONSTRUED TO ALTER, MODIFY OR AMEND THIS AGREEMENT FOR ANY
PURPOSE WHATSOEVER.


 


20.           ENTIRE AGREEMENT.  THIS AGREEMENT, EMBODIES THE ENTIRE AGREEMENT
AND UNDERSTANDING BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER
CONTAINED HEREIN AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THEIR SUBJECT MATTER, UNLESS EXPRESSLY PROVIDED
OTHERWISE WITHIN SUCH AGREEMENTS, INCLUDING BUT NOT LIMITED TO (A) THAT CERTAIN
EMPLOYMENT AGREEMENT ENTERED INTO BETWEEN OFFICER AND NATIONAL MENTOR, INC.
DATED SEPTEMBER 7, 2004, AND (B) THE ORIGINAL VERSION OF THIS AGREEMENT, DATED
JUNE 29, 2006 BY AND AMONG THE OFFICER AND THE EMPLOYER.  NO AMENDMENT OR
MODIFICATION OF THIS AGREEMENT WILL BE VALID UNLESS MADE IN WRITING AND SIGNED
BY EACH OF THE PARTIES AND COUNTERSIGNED BY VESTAR CAPITAL PARTNERS V, L.P. NO
REPRESENTATIONS, INDUCEMENTS OR AGREEMENTS HAVE BEEN MADE TO INDUCE EITHER
OFFICER OR EMPLOYER TO ENTER INTO THIS AGREEMENT WHICH ARE NOT EXPRESSLY SET
FORTH WITHIN THIS AGREEMENT.  OFFICER AND EMPLOYER ACKNOWLEDGE AND AGREE THAT
EMPLOYER’S WHOLLY-OWNED SUBSIDIARIES AND AFFILIATES ARE EXPRESS THIRD PARTY
BENEFICIARIES OF THIS AGREEMENT.


 


21.           INTERPRETATION.  THE EMPLOYER WILL INTERPRET, CONSTRUE, AND
ADMINISTER THE AGREEMENT IN A MANNER THAT SATISFIES THE REQUIREMENTS OF (A) CODE
§ 409A(A)(2), (3) AND (4), (B) TREAS. REG. § 1.409A-1 ET SEQ., AND (C)  OTHER
APPLICABLE AUTHORITY ISSUED BY THE INTERNAL REVENUE SERVICE AND THE U.S.
DEPARTMENT OF THE TREASURY.  IN ADDITION, THE PARTIES SHALL COOPERATE FULLY WITH
ONE ANOTHER TO ENSURE COMPLIANCE WITH SECTION 409A OF THE CODE, INCLUDING,
WITHOUT LIMITATION, ADOPTING AMENDMENTS TO ARRANGEMENTS SUBJECT TO SECTION 409A.


 


22.           NO GUARANTEE OF TAX CONSEQUENCES.  NO PERSON CONNECTED WITH THIS
AGREEMENT, INCLUDING BUT NOT LIMITED TO THE EMPLOYER, OR ITS OFFICERS,
DIRECTORS, AGENTS OR EMPLOYEES, MAKES ANY REPRESENTATION, COMMITMENT OR
GUARANTEE WITH RESPECT TO THE FEDERAL, STATE OR LOCAL INCOME, ESTATE AND/OR GIFT
TAX TREATMENT OF ANY BENEFIT PAID HEREUNDER INCLUDING, WITHOUT LIMITATION, UNDER
SECTION 409A OF THE CODE.


 

23.           Counterparts.  This Agreement may be executed (including by
facsimile transmission) in several counterparts, each of which shall be deemed
to be an original but all of which together will constitute one and the same
instrument.

 

[Signatures on next page.]

 

16

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on this 31st
day of December, 2008.

 

EDWARD MURPHY

 

NATIONAL MENTOR HOLDINGS, INC.

 

 

 

“Officer”

 

“Employer”

 

 

 

 

 

 

/s/ Edward Murphy

 

By:

/s/ Denis M. Holler

 

 

Name:

Denis M. Holler

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

17

--------------------------------------------------------------------------------
